Title: To George Washington from Major General Philip Schuyler, 3 April 1779
From: Schuyler, Philip
To: Washington, George


Dear Sir
Albany April 3d 1779.
Your Excellency’s Favor of the 25th Ult. I had the Honor to receive on the 31st.
Having entertained an Idea that it was intended to attack the Indians with the principal Force, from this Quarter, my Enquiries were not so pointed with Regard to the Navigation of that part of the Susquehanna below Tioga—I am happy to find it is so good, because the Reasons your Excellency adduces for prefering a penetration to the Senecas by that River rather than by the Mohawks are so weighty as to leave not a Doubt on my Mind of the propriety of carrying on the Operations by the Rout you mention in preference to the one I suggested. I fear however that the Force from this Quarter will not amount, if composed of the New York Corps only, to the Number you mention; unless other Troops are sent to relieve the posts they now occupy, as the Enemy’s Attention from the preparations in this Quarter and the Hints given will, in all probability, be pointed to Lake Champlain and expose the Northern Frontiers to their Ravages, if the small Force now there is called away or indeed if it is not augmented.
Inclose your Excellency a Letter and Sketch of Mr Deane’s relative to the upper Country—He has mistaken my Question as to the point of Debarkation, and answers as if I had asked where the Enemy from Canada coming to the Support of the Indians would debark.
Your Excellency will percieve that the several Distances from Fort Schuyler to the Oneida, Tuscarora, Onandaga, Cayuga and Northern Seneca Villages are noted on the Sketch—The Distance from the German Flatts to Fort Schuyler is about thirty five Miles—It is not more from the former place to Oneida—The Roads from thence to Fort Schuyler and Oneida are much alike, thro’ a level Country, but rather deep until the latter End of Summer—In my Letter of the 2d January I gave a Description of the Country thro’ which the Road to Niagara runs, which I shall beg Leave to repeat, having received no Information since to induce me to believe it to be erroneous.
“From Fort Schuyler to Onondaga about 50 Miles thro’ a good dry Country, not very thickly wooded from thence to Cayuga about 60 or 65 Miles[”] (Mr Deane makes this not more than 50 Miles—I have Reason to believe he is mistaken) “very mountainous and swampy with great Difficulty to be passed by a Man on Horseback, from thence to the most Easterly Seneca Village about thirty Miles—Three more Seneca Villages intervene before you reach their Capital, which is about seventy Miles from Cayuga—Great part of the Distance is thro’ a level Country, interspersed with Hillocks, and altho’ in some places the Woods are very close, yet in general it is rather open and the Bottom firm and dry.”
Captain Bleeker, who commanded the party to attempt the Destruction of the Vessels on Ontario marched from Fort Schuyler, and the second Day opened his Orders to the Indians, who accompanied him—A Squaw they had in Company, returned, and soon after a Messenger was sent from Oneida who overtook and advised him not to proceed; as the Creeks were all open and that the Ice had left the Lake at Dear Island—he however entreated the Indians to proceed, but as they refused he was under the Necessity of returning. If what they alledged was true, which had some Countenance, from the exceeding Mildness of the Winter, I am not sorry they have returned.

Inclose your Excellency Copy of a Letter and Return of the D. Commissary General of purchases in this Quarter—It confirms the Idea you have of the Scarcity of Flour in this State and adds to the Necessity of making the Movement against the Indians in the Manner you propose—I have long since called for this Return as I apprehended there would be a Deficiency in the Article of Flour, and that I might be enabled to advise your Excellency thereof, if so.
General Clinton is to be with me to Day that we may consult and determine on the most proper Measures to carry into Execution the proposed Attempt on Onondaga—I have great Hopes of Success.
I have not latterly heard any Thing more of the intended immediate Excursion of the Enemy on the Western Frontiers—I have however advised that two hundred of the Militia from the Southern part of this County should be called out. so as to be here about the Time the Troops march from Fort Schuyler that they may be at Hand in Case of any Disaster—Those in the Western part of this County and the County of Tryon to be in Readiness to march at a Moment’s Warning.
I have lately found amongst my papers a Map of Quebec and its Environs, on which are delineated the Approaches made by General Wolfe in 1759 and the Fortifications erected by the French to oppose him—If you are not possessed of such a Map I shall do myself the pleasure to transmit it to you.
I have directed all the preparations in this Quarter, which had been entered into in Consequence of your Excellency’s former orders to be suspended and the Materials so disposed of that they may be ready when called for.
On the 18th Ult. Congress passed the following Resolution.
“That the president be directed to acquaint Major General Schuyler that the Situation of the Army renders it inconvenient to accept his Resignation and therefore Congress cannot comply with his Request.” Some of my Friends in philadelphia think that as I was deprived of my Command in the Army before Congress knew what Crime to charge me with, and as they continued to keep me out of the Army during the active part of one and the whole of another Campaign the Resolution ought to have been so worded as to afford me some Reparation for the Injury—I am perfectly in Sentiment with them and have therefore entreated Congress to reconsider the Resolution—I take the Liberty to mention this to your Excellency as an Apology for not immediately joining the Army, and to entreat that I may not be called on for the present as a few Weeks will probably determine whether I am still to have the Honor of serving under you, or of retiring to private Life. I have the Honor to be Dear Sir with every Sentiment of Affection Esteem & Respect Your Excellency’s most obedient humble Servant.
Ph: Schuyler
